ORDER
The Disciplinary Review Board having on July 6, 1995, filed with the Court its decision concluding that JOHN V. McDERMOTT, JR., of VERNON, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 3.4(g) (threatening to present criminal charges to obtain an improper advantage in a civil matter) and RPC 8.4(d) (impeding the orderly administration of justice), and respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JOHN V. McDERMOTT, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.